FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 9/23/2021 with respect to the 35 USC 102 rejection of claim 1 have been fully considered and are persuasive.  Therefore the 35 USC 102 rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 9/23/2021 with respect to the 35 USC 102 rejection of claim 21 have been fully considered but they are not persuasive. 
With respect to claim 21, the applicant argues that:
“Claim 21 includes analogous, though not necessarily coextensive features in conjunction with claim 1, and is patentable for similar reasons presented above. For example, Ohira does not disclose or fairly suggest using electro-magnetic signals. (page 17 remarks)”
	The Examiner respectfully disagrees.  Ohira teaches using electromagnetic signals via the current that is excited in coils L1-L4 by the angle sensor 72, thereby producing an electromagnetic signal that causes the target 70 to generate an eddy current (paragraph 276).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohira et al. U.S. Patent Application Publication 2018/0154926.
With respect to claims 21 and 22, Ohira teaches transmitting a first electro-magnetic transmit signal towards a first mutually coupled structure mechanically coupled to the rotatable shaft (current applied to excite coils L1-L4 from the angle sensor 72 through magnetic flux exiting, paragraph 276), converting, by the first mutually coupled multitrack structure, the first electro-magnetic transmit signal into a first electro-magnetic receive signal (target 70 generates an eddy current, paragraph 276); receiving the first electro-magnetic receive signal (target 70 generates an eddy current that is received by circuit 72d, paragraph 276); evaluating the received first electro-magnetic receive signal (ASIC 72c transforms the received signal, paragraph 276); and determining the torque applied to the rotatable shaft based on the evaluated first electro-magnetic receive signal (torque is determined by the torque calculation unit 19 using the detected signals, paragraph 283).

Allowable Subject Matter
Claims 1-20 and 27-30 are allowed.
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a torque measurement system having a first rotatable carrier structure mechanically coupled to a rotational shaft and configured to rotate about a rotational axis in a rotation direction; a second rotatable carrier structure mechanically coupled to the rotational shaft and configured to rotate about the rotational axis in the rotation direction, wherein the second rotatable carrier structure is spaced apart from the first rotatable carrier structure; a first metamaterial track coupled to the first rotatable carrier structure, wherein the first metamaterial track is arranged outside of the rotational axis, and wherein the first metamaterial track comprises a first array of elementary structures; a second metamaterial track coupled to the second rotatable carrier structure, wherein the second metamaterial track is arranged outside of the rotational axis, and wherein the second metamaterial track comprises a second array of elementary structures, wherein the first metamaterial track and the second metamaterial track are mutually coupled to each other by a first torque dependent coupling, thereby forming a first mutually coupled structure; at least one transmitter configured to transmit a first electro-magnetic transmit signal towards the first mutually coupled structure, wherein the first mutually coupled structure is arranged to convert the first electro-magnetic transmit signal into a first electro-magnetic receive signal based on a torque applied to the rotational shaft; and at least one receiver configured to receive the first electro-magnetic receive signal.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        10/6/2021